Title: To Thomas Jefferson from William Harris Jones, 22 May 1826
From: Jones, William Harris
To: Jefferson, Thomas

Charlottesville
22 May 1826Wm Harris Jones presents his most respectful Compliments to Mr Jefferson, & begs the favour, (if Mr J’s health will permit), of his viewing the fine paintings by Van Derlyn, which W. H. J. has brought up to CharlottesvilleAs they have stood the test of criticism in Paris—as well as in most parts of the Union W. H. J. is sure Mr J would be much gratified by the inspection—Mr Van Derlyn obtained the Napoleon Gold medal—at the exhibition in the Louvre for his Carus Marius—it being pronounced the best historical picture then offered—W. H. J. begs leave to invite the whole of Mr Jefferson’s family, & would have sent the pictures up to Monticello—but he cannot possibly spare the time, as they must be in Richmond again by Saturday morning—